Title: To George Washington from James Craik, 29 April 1795
From: Craik, James
To: Washington, George


          
            Dear Sir
            Alexandria [Va.] April 29th 1795
          
          In Answer to your favour of yesterday I have taken Some pains to inform myself of the Character of the Person alluded to in it—Colo. Hooe who has dealt with him to the Amount of at least Twenty thousand Pounds, says he has always found him Strictly honest and punctual in his dealings—What his property is I cannot say, but not many days ago in conversation with him I could discover that he and his Brother will enjoy a landed Estate in England, which he says at their Fathers death they intend to sell, which will bring them about ten thousand pounds cash. At present so far as I can understand he is an Agent for Some considerable people in England. He is concerned with them in upwards of Two hundred thousand Acres of Land here and is to have a certain proportion of them, which he has told me will be a very handsome thing to him—He has made Some considerable purchases lately for which he has already been offer’d very considerable proffit. He is a very industrious, frugal man and so far as I have been able to discover I believe him to be a man of Honor & Principle. And this seems to be his Character from others who are better acquainted with him than myself—How far he may be able to comply with the proposed engagement I cannot say but Colo. Hooe to Whom he had mentioned it Seems to think you cannot run any risk from the Security offered. But of this you are the best judge—He has an opinion that Lands will rise very considerably in ten years, which I Suppose is one reason why he is so anxious to purchase your Lands. and very probable he expects to meet with Purchasers for the two Mill Seats for he has told me he expects some people from England this Spring to settle in that Neighbourhood. And Some of those he expects are Millers—I wish it was in my power to give you more particular information, but my acquaintance with the Gentleman has been so distant that I have not been able to obtain better I hope you will excuse my not waiting on you before you left Mount Vernon, as I was so closely engaged with Some Small Children in the Small Pox—Please to present my Respe[c]tful Compts to Mrs Washington & family in which Mrs Craik joins me—And I am Dear Sir your afft & Devoted Sert
          
            Jas Craik
          
         